                              IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF SOUTH CAROLINA
                                      CHARLESTON DIVISION
                                         IN ADMIRALTY

    In the matter of the Complaint of            )   Civil Action No.: 2:18-cv-02396-DCN
    MORAN ENVIRONMENTAL                          )
    RECOVERY, LLC, as the owner of the           )
    vessel “Miss June” and her engines,          )
    tackle, appurtenances, etc.                  )
                                                 )
    For exoneration from, or limitation of,      )
    liability.                                   )


                              ALTERNATIVE DISPUTE RESOLUTION (“ADR”)
                                 STATEMENT AND CERTIFICATION

          Pursuant to Local Civil Rule 16.03, the undersigned certifies that he has (1) provided the party he

represents with any materials relating to ADR which were required to be provided by Local Civil Rule 16.01

scheduling order; (2) discussed the availability of ADR mechanisms with the party; and (3) discussed the

advisability and timing of ADR with opposing counsel.

          Submitted1 this 20th day of November, 2019.

                                                        TECKLENBURG & JENKINS, LLC

                                                        s/ Paul F. Tecklenburg
                                                        Paul F. Tecklenburg - Fed. ID #3702
                                                        Rivers T. Jenkins, III - Fed. ID #5631
                                                        P.O. Box 20667
                                                        1819 Meeting Street Road, Ste. A (29405)
                                                        Charleston, SC 29413
                                                        Telephone: (843) 534-2628
                                                        Facsimile: (843) 534-2629
                                                        Email: pft@tecklaw.net and rtj@tecklaw.net
                                                        Attorneys for Plaintiff-in-Limitation
                                                        Moran Environmental Recovery, LLC


1
 This statement must be filed and served. Local Rule 16.03, D.S.C. A separate statement and certification
is required for each party represented.
